Exhibit 23.3 Source Energy Corp. 3555 Santoro Way, Suite A San Diego, CA 92130 Phone (858) 259-2271 Fax(858) 259-2273 March 18, 2010 Mr. Stephen Hosmer Royale Energy Inc. 7676 Hazard Center Drive, Suite 150 San Diego, CA 92108 Dear Mr. Hosmer: We hereby consent to the incorporation by reference in the registration statement (No. 333-163184) on Form S-3 of Royale Energy, Inc. (the “Company”) of the reference to Source Energy Corp. and the inclusion of our report dated February 11, 2010 in the Annual Report on Form 10-K for the year ended December 31, 2009, of the Company and its subsidiaries, filed with the Securities and Exchange Commission. We also consent to the reference to our firm under the captions "Experts" in the Prospectus, which is part of this Registration Statement. Source Energy Corp By:/s/ James Frimodig Title:President
